Citation Nr: 0324530	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of April 2001.  This matter was 
originally on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Anchorage, Alaska.


FINDING OF FACT

There is no competent evidence that shows that an anxiety 
disorder manifested during service; there is no competent 
medical evidence of a nexus between the currently diagnosed 
anxiety disorder and an incident or incidents of service.  


CONCLUSION OF LAW

An anxiety disorder was not incurred in active military 
service.  38 U.S.C.A.         §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the April 2001 Remand, the Board provided the veteran with 
notice of a change in the law pertaining to veteran's 
benefits.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  
VA is required to provide the veteran with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
veteran with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
furtherance of providing the veteran with notice of the VCAA, 
in correspondence dated in September 2001, the RO advised the 
veteran of the VCAA and VA's duties there under.  The RO also 
advised the veteran of the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim as well as what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  Lastly, the RO asked the veteran to identify the 
names and addresses of all healthcare providers who had 
treated him for a mental disorder since January 1997.

Also pursuant to the Board's Remand, the RO obtained the 
veteran's complete personnel records.  The RO requested from 
the National Personnel Records Center (NPRC) the psychiatric 
evaluation referenced in the April 1972 service medical 
examination report and the psychiatric report or HFL Form 630 
(mental status evaluation) referenced in the July 1973 
service medical examination report as well as clinical 
records dated from October to November 1972.  A VA Form 3101 
notes that the requested HFL Form 630 and psychiatric report 
were not found.  Another VA Form 3101 notes that requested 
records dated in April 1972 and 1972, in general, were mailed 
but the claims file shows that the psychiatric report 
referenced in the April 1972 examination report is not 
associated with the claims file.  

The RO afforded the veteran a VA psychiatric examination in 
April 2003 and obtained a medical opinion on the identity and 
etiology of the nervous disorder identified on examination.  
Lastly, the RO obtained VA treatment records dated from 
October 2000 to June 2003.  Thereafter, the RO readjudicated 
the claim, continued the denial of the claim, and issued a 
Supplemental Statement of the Case (SSOC) in July 2003.  In 
response, the veteran filed a statement in July 2003, in 
which he indicated that he had no further evidence to submit.  
Based on the foregoing actions, the Board finds that the RO 
complied with the Board's Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  In addition to 
the notice provided to the veteran discussed above, the Board 
notes that the veteran was also provided with a copy of the 
December 1997 rating decision, February 1999 Statement of the 
Case, September 2000 SSOC, and July 2003 SSOC, which together 
provided the veteran with adequate notice as to the evidence 
needed to substantiate his claim and the reasons the claim 
was denied.  The Board concludes that VA has fully discharged 
its duty to notify the veteran of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the veteran for obtaining such evidence.  Quartuccio, 16 Vet. 
App. at 187 (2002).  

By virtue of the Board's April 2001 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from September 1971 to August 1972.  The 
veteran was awarded the National Defense Service Medal, 
Vietnam Service Medal, Republic of Vietnam Campaign Medal, 
and Marksman Qualification Badge with Rifle Bar.  His 
military occupational specialty (MOS) was aircraft 
maintenance apprentice.  

The veteran's February 1971 service enlistment examination 
report shows that no psychiatric or nervous disorder was 
identified upon his entry into service.  An April 1972 
examination report noted that the veteran had a drug 
dependency.  This examination report referenced a psychiatric 
evaluation not associated with the claims file.  There was 
nothing noted on this examination report that indicated the 
contents of the psychiatric evaluation.  A record entry dated 
in April 1972 shows that the veteran complained of 
difficulties in sleeping.  A service examiner treated the 
veteran with valium.  A July 1972 record entry shows that the 
veteran complained of sleeping problems and insomnia.  A 
service examiner noted an impression of insomnia and treated 
the veteran with Benadryl.  Service clinical records note 
that the veteran was hospitalized in August 1972 for drug 
dependency.  He was treated first at the Drug Treatment 
Center in Long Binh, Vietnam and then transferred to Madigan 
General Hospital in Tacoma, Washington.  The clinical records 
note that the veteran reported that he first used heroin and 
marijuana during his Vietnam tour.  It was noted that the 
veteran related that he went to "Amnesty" in October 1971 
and stayed off of drugs for approximately three weeks but 
returned to drugs due to "social pressures."  The service 
medical records further show that the veteran underwent an 
examination in July 1973 in connection with his discharge 
from the Army under the provisions of AR 635-200, Chapter 13.  
The report on that examination referenced a psychiatric 
report or HFL form 630 (Mental Status Evaluation) not 
associated with the claims file.  There was nothing noted on 
the examination report that indicated the contents of the 
psychiatric evaluation.  The accompanying Report of Medical 
History noted "improper use of drugs no significant illness 
otherwise" in the physician's summary.  

Service personnel records show that police record checks 
conducted in February and March 1971 were negative for a pre-
service arrest record or juvenile record. The records show 
that the veteran received an Article 15 for failure to report 
for duty from September 16, 1972 to September 28, 1972.  A 
document titled, "Certificate" notes the history of the 
veteran's August 1972 hospitalization.  Additionally, it was 
noted that as a result of a urinalysis positive for 
barbiturates, the veteran was placed on the Community drug 
rehabilitation program effective October 1972.  He was a 
resident at the Ft. Lewis Halfway House from October 1972 to 
November 1972, during which time he submitted two negative 
urinalyses.  In February 1973, the veteran assumed the duties 
of Squadron Drug Education Specialist but was removed in May 
1973 because of inefficiency, suspected drug abuse, and a 
one-week absence without official leave.  On the bases of the 
veteran's poor cooperation with the Ft. Lewis Drug 
Rehabilitation Program and a verbal admission that he was now 
using drugs, the veteran was recommended for elimination from 
the Army.  Chapter 13 proceedings were initiated due to an 
established pattern of drug abuse.  

Service personnel records also include a June 1973 mental 
status evaluation (not HFL form 630) which noted that the 
veteran presented with normal behavior, full alertness, full 
orientation, level mood, clear thinking process, normal 
thought content, and good memory.  The service examiner 
checked the "NO" box for the question of whether the 
veteran had a significant mental illness.  The service 
examiner responded in the affirmative to questions of whether 
the veteran was mentally responsible, able to distinguish 
right from wrong, able to adhere to the right, as well as 
questions of whether he held the mental capacity to 
understand and participate in board proceedings and did he 
meet the retention standards.  The service examiner noted a 
diagnosis of improper use of cocaine, barbiturates, 
psychostimulants, and hallucinogenics.  The veteran was 
discharged in August 1973 under honorable conditions.  The 
veteran's character of discharge was subsequently changed to 
a honorable discharge.  

Salvation Army Clitheroe Center records dated from September 
1993 to March 1994 show that the veteran was referred to the 
Center by a judge as part of his sentence.  These records 
show that he was treated for marijuana and alcohol 
dependence.  A September 1993 record notes that the veteran 
reported that he first started smoking marijuana at age 14-
15.  

VA treatment records dated from February 1996 to January 1997 
show that the veteran was treated in the mental health clinic 
for alcohol abuse, cannabis dependence, and 
antisocial/personality disorder.  An intake evaluation notes 
that the veteran reported that he started to drink in Vietnam 
and that he had difficulty with drinking ever since his 
return from Vietnam.  He also started to fight all the time 
as well.  He reportedly also used marijuana, heroine, LSD, 
and cocaine for the first time in Vietnam.  He indicated that 
he went to jail for drug use and drug sales in 1992.      

The March 1997 VA examination report shows that the veteran 
reported that he was happy as a child.  In Vietnam, he 
maintained that he was more scared of friends than of 
enemies.  He related that a man held a gun to his face and 
pulled the trigger stating, "you ratted on me."  He also 
claimed that he was beat up by two guys who claimed that he 
had taken something from them.  He reported that he landed in 
the hospital after this incident.  He related that he had a 
heavy history of substance abuse.  He stated that he drank 
everyday and engaged in fighting to escape from his anger at 
being spit on when he returned from Vietnam and because of 
how he was treated by people who he thought were his friends 
when he was in Vietnam.  He admitted that he still abused 
alcohol.  He admitted that he used heroin, opium, and 
cannabis in Vietnam, and that he still used cannabis on an 
occasional basis.  He reported a history of arrests since 
Vietnam.  He indicated that he had been agitated ever since 
he got out of the Army.  He related that he had some sleeping 
problems.  The examiner noted that the veteran displayed a 
great deal of anger and appeared somewhat anxious.  The 
examiner diagnosed post-traumatic stress disorder (PTSD), 
mild, condition improved without treatment, polysubstance 
abuse, cannabis and alcohol, polysubstance abuse (by 
history), cocaine, LSD, speed, heroin, opium, and personality 
disorder, not otherwise specified.  

The veteran presented testimony at a hearing before the RO in 
May 1999.  He testified that he experienced anxiety when he 
returned to the States from Vietnam and that he continued to 
have anxiety in the present.  He indicated that he used drugs 
to escape his anxiety.  

A July 2000 psychiatric evaluation contracted through VA 
shows Dr. W.W.W. diagnosed cannabis dependence, cannabis 
induced mood disorder with depressive features, partner 
relational problem, and personality disorder, not otherwise 
specified.  In Dr. W.W.W.'s conclusion, he noted that the 
veteran had a long history of modest affective disturbance in 
the context of exposure to alcohol and, more recently, 
cannabis.  By the veteran's description and Dr. W.W.W.'s own 
observation, the veteran's reality contact was well 
established and sustained and therefore, he was not 
psychotic.  He did not describe any excessive free-floating 
anxiety, irrational fears (phobias), or the sudden intrusions 
of overwhelming anxiety (panic attacks); therefore, the 
classic anxiety disorders were ruled out.  In spite of his 
many years of substance abuse with the attendant metabolic 
insult to the central nervous system, he did reasonably well 
on mental status items that screen for cognitive dysfunction; 
therefore, he appeared to have been spared the sequelae of 
dementia and organic brain disease.  

Dr. W.W.W. noted that the veteran had periodically been 
subjectively depressed, but not to a level requiring mental 
health, psychiatric interventions, or the use of 
antidepressants.  Dr. W.W.W. asserted that it was important 
to note that the veteran's more recent depressive complaints 
occurred in the context of daily substance abuse and ongoing 
marital conflict.  Dr. W.W.W. maintained that a case could be 
made for profiling this as an adjustment disorder with 
depressed mood, but he would view it as more a partner 
relational problem and especially a cannabis induced mood 
disorder with depressed features.  He had disruption of 
circadian rhythm, subjective depression of mood, and an 
insidiously increasing amotivational state, all of which were 
commonly seen in individuals that used cannabis over extended 
periods of time.  The chemical dependency factors present 
were the primary diagnostic feature, but the veteran remained 
in denial and he was distinctly under-treated.  

Dr. W.W.W. reported that a developmental and longitudinal 
history revealed difficulty in adherence to societal norm and 
difficulty in establishment and sustenance of healthy 
interpersonal relationships over time, especially in the 
context of authority figures and mandated supervision.  There 
was the excessive use of projection and blame and little 
insight, all of which cumulatively was strongly suggestive of 
a personality disorder.  Dr. W.W.W. noted that in this case, 
at least with the information base currently developed, it 
was difficult to support a post-traumatic stress disorder 
diagnosis.  The veteran's alleged trauma was actually quite 
diffuse and substance abuse related.  He had a strong 
reaction in describing relationship issues and little 
reaction in discussing his specific activities in Vietnam 
other than his anger at his peers.  Dr. W.W.W. noted that the 
disorders diagnosed cumulatively produced moderate 
consequence on social and vocational fronts.

The April 2003 VA examination report notes that the examiner 
reviewed the veteran's claims file.  The examiner reported 
that the veteran denied any significant pre-military 
stressors.  The veteran reported that the most stressful time 
during the war was caused by fear of his fellow soldiers and 
he described certain incidents.  The examiner reported on the 
veteran's post-military history, employment history, social 
functioning, legal history, history of substance 
abuse/alcohol treatment, medical history, current 
medications, history of psychiatric care, and social 
impairment.  In regard to post military stressors, the 
veteran reported that his main stressor was service in 
Vietnam.  The veteran made similar subjective complaints to 
those previously mentioned.  He denied that he was irritable 
or easily angered, but the examiner noted that the veteran 
showed some irritability during the interview.  The veteran 
reported that he was on edge, tense, and anxious and the 
examiner noted that the veteran's affect was congruent with 
this mood.  The examiner diagnosed anxiety disorder, not 
otherwise significant, polysubstance dependence (alcohol and 
cannabis) in sustained remission by the veteran's report, 
partner relational problem, and personality disorder, not 
otherwise significant.  

In the conclusion, the examiner commented that it appeared as 
though the veteran had a long history of some depression and 
anxiety, but never required psychiatric or mental health 
interventions or the use of antidepressants.  The examiner 
noted that it was not clear that the veteran experienced any 
specific overwhelming traumatic experience either in the 
military or since leaving the military.  The examiner noted 
that the veteran felt that his substance abuse problems in 
the past were related to his emotional distress.  The 
examiner then noted that it was not clear whether or not the 
reverse was true.  In an addendum provided in June 2003, the 
examiner noted that he was asked to address whether it was at 
least as likely as not that the veteran's anxiety disorder 
was related to an incident of military service.  The examiner 
maintained that there was no evidence that any specific 
incidence occurred during his military service time that was 
likely to account for his anxiety disorder.  

VA treatment records dated from October 2000 to June 2003 
show that the veteran continued to receive treatment for his 
history of drug and alcohol abuse and current opioid 
prescription drug addiction.  

The veteran's primary contention on appeal is that he 
developed an anxiety disorder as the result of his Vietnam 
experiences.  He maintains that he developed a dependency for 
alcohol and various drugs as a coping mechanism for managing 
his symptoms.  

The service medical records show that the veteran was first 
treated for drug dependency during his Vietnam tour and 
subsequently treated thereafter, but these records are absent 
complaints of, findings of, or diagnoses of psychiatric or 
nervous disorders.  The April 1972 and July 1973 service 
examination reports reference psychiatric evaluations that 
have not been found by NPRC.  The contents of the psychiatric 
evaluations were not made known on the service examination 
reports, but neither is a psychiatric or nervous disorder 
noted on either service examination report.  Indeed, the June 
1973 mental status evaluation noted that the veteran had no 
significant mental illness.  Also, the Report of Medical 
History that accompanied the July 1973 service examination 
report noted, "improper use of drugs no significant illness 
otherwise."  (emphasis added).  Thus, service medical 
records do not show that an anxiety disorder manifested 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).  

There are three relevant medical diagnoses of record.  The 
May 1997 VA examiner diagnosed mild PTSD, polysubstance abuse 
of cannabis and alcohol, polysubstance abuse (by history) of 
cocaine, LSD, speed, heroin, opium, and personality disorder, 
not otherwise specified.  Dr. W.W.W. diagnosed cannabis 
dependence, cannabis induced mood disorder with depressive 
features, partner relational problem, and personality 
disorder, not otherwise specified.  The April 2003 VA 
examiner diagnosed anxiety disorder, not otherwise specified, 
polysubstance dependence (alcohol and cannabis) in sustained 
remission, partner relational problem, and personality 
disorder, not otherwise specified.  

In regard to the PTSD diagnosis, the Board observes that 
there is no supportive evidence of record that shows that the 
veteran engaged in combat with the enemy during his Vietnam 
tour.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2002).  Moreover, the claimed stressors are 
not related to combat.  Where a determination is made that 
the veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App.163, 166 
(1996).  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  There is no evidence of record that substantiates 
or verifies the veteran's statements as to the occurrence of 
the claimed stressors.  Thus, the May 1997 VA examiner's 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996).  Therefore, the 
medical diagnosis of PTSD is discounted.   Moreover, in the 
Statement of Accredited Representation in Appealed Case filed 
in February 2001, the representative was emphatic that the 
veteran did not desire service connection for PTSD.

In Dr. W.W.W.'s opinion, the veteran's mood disorder is 
induced by use of cannabis.  Dr. W.W.W. therefore maintains 
that the veteran's cannabis dependence preceded the onset of 
a mood disorder.  The Board recognizes that under 38 U.S.C.A. 
§ 1110 (West 2002), no compensation will be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  Thus, Dr. W.W.W.'s opinion is 
unfavorable to the veteran's position.  

The April 2003 VA examiner diagnosed both anxiety disorder 
and polysubstance dependence and maintained that there was no 
evidence that any specific incidence occurred during the 
veteran's service that was likely to account for his anxiety 
disorder.  The VA examiner essentially found no basis in the 
record to conclude that the veteran's anxiety disorder 
preceded the onset of a polysubstance dependence.   Thus, the 
VA examiner's opinion is unfavorable to the veteran's 
position.  

The Board acknowledges the veteran's contention that he 
developed an anxiety disorder as the result of his Vietnam 
experiences, but he does not possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In the absence of competent evidence of 
an in-service incurrence of an anxiety disorder and competent 
medical evidence of a nexus between the currently diagnosed 
anxiety disorder and an incident or incidents of service, the 
weight of the evidence is against the veteran's claim.  

For the reasons and bases provided above, the Board concludes 
that service connection for an anxiety disorder must be 
denied on the basis of the current evidence of record.  As 
the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for an anxiety disorder is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

